Opinion issued June 11, 2013




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                           ————————————
                              NO. 01-13-00484-CV
                           ———————————
                 IN RE RETAKA ROMEO NELSON, Relator



            Original Proceeding on Petition for Writ of Mandamus


                         MEMORANDUM OPINION

      On June 10, 2013, the relator filed a petition for writ of mandamus,

challenging the trial court’s order striking his jury demand. * He also filed a

emergency motion for temporary relief. The relator did not provide a record of the


*
      The underlying case is In the Matter of the Marriage of Retaka Romeo
      Nelson and Shannon Brochette Nelson, No. 2012-04063, in the 308th
      District Court of Harris County, Texas, the Honorable James Lombardino
      presiding.
ruling of which he complains. See TEX. R. APP. P. 52.3(k)(1)(A); Walker v.

Packer, 827 S.W.2d 833, 837 (Tex. 1992) (the relator has the burden to provide the

court with a sufficient record to establish the right to mandamus relief). We deny

the emergency motion and the petition for writ of mandamus.



                                 PER CURIAM

Panel consists of Justices Sharp, Massengale, and Huddle.




                                        2